Name: Commission Regulation (EEC) No 853/91 of 5 April 1991 on duties applicable in the Community as constituted on 31 December 1985 to ' wild onions' of the species Muscari comusum from Spain and Portugal
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product
 Date Published: nan

 No L 86/14 Official Journal of the European Communities 6. 4. 91 COMMISSION REGULATION (EEC) No 853/91 of 5 April 1991 on duties applicable in the Community as constituted on 31 December 1985 to 'wild onions' of the species Muscari comusum from Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The customs duty applicable in the Community as consti ­ tuted on 31 December 1985 to 'wild onions' of the species Muscari comusum falling within CN code ex 0709 90 90 from Spain and Portugal meeting the condi ­ tions laid down in Article 9 (2) of the Treaty is hereby reduced to 4,8 % during the following periods :  on import from Spain : from 1 January 1988 to 31 December 1992,  on import from Portugal : from 1 January 1988 to 31 December 1991 . Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular points (b) of the first subpara ­ graphs of Articles 75 (4) and 243 (4) thereof, Whereas Council Regulation (EEC) No 4161 /87 (') deter ­ mined the basic duties to be used in the Community as constituted on 31 December 1985 for the calculation of the successive reductions provided for in the Act of Accession ; Whereas the marketing of 'wild onions' of the species Muscari comusum from Spain and Portugal should be promoted in the Community as constituted on 31 December 1985 ; whereas the customs duty applicable in the Community as constituted on 31 December 1985 to the said products meeting the conditions laid down in Article 9 (2) of the Treaty in Spain and Portugal should accordingly be reduced at a faster rate than originally laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 395, 31 . 12 . 1987, p. 1 .